891 F.2d 520
Donald R. MINTZ, Plaintiff-Appellant,v.Sidney BARTHELEMY, William J. Guste, Jr., in his Capacity asAttorney General of the State of Louisiana, andThe Supervisory Committee on CampaignFinance Disclosure,Defendants-Appellees.
No. 89-3678.
United States Court of Appeals,Fifth Circuit.
Dec. 22, 1989.Rehearing Denied Jan. 24, 1990.

George C. Freeman, III, Phillip A. Wittmann, Richard C. Stanley, David K. Hall, Stone, Pigman, Walther, Wittmann, & Hutchinson, New Orleans, LA., for plaintiff-appellant.
Morton H. Katz, Russ M. Herman, Herman, Herman, Katz & Cotlar, Julian R. Murray and Okla Jones, III, City Atty., Murray and Braden, New Orleans, LA., for Barthelemy.
Dale Charles Wilks, New Orleans, LA., John Neely Kennedy, Sp. Counsel to the Governor, Baton Rouge, LA., Jeffery Mark Lynch, Louisiana Dept. of Justice, New Orleans, LA., for Guste.
Wilson & Sexton, John Neely Kennedy, Sp. Counsel to the Governor, Office of the Governor, R. Gray Sexton, Executive Secretary, Louisiana Ethics Admin. Program, Baton Rouge, LA., for Supervisory Committee, etc.
Appeal from the United States District Court for the Eastern District of Louisiana.
Before THORNBERRY, JOHNSON, and JOLLY, Circuit Judges.
THORNBERRY, Circuit Judge:


1
Affirmed on the basis of the district court's opinion at 722 F.Supp. 273 (E.D.La.1989).


2
AFFIRMED.